DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 12/12/2019.
Status of Claims
Claims 1-12 filed on12/12/2019 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/12/2019, 03/25/2020,  06/29/2020, 04/30/2021, and on 09/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 8-9 and 11 objected to as being dependent upon a rejected base claim, but it appears they would be distinguished from the prior arts references if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends on 1.  In this instance, claim 12 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends (35 U.S.C. 112, fourth paragraph) or in other words that it shall not conceivably be infringed by anything which would not also infringe the basic claim. A dependent Claim 20 recites a User Interface an additional infringer if it is broader than the independent claim in at least one respect. Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112, as unpatentable.  See also MPEP § 608.01(n), subsection III, “Infringement Test” for dependent claims.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-12 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-12 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of calculating risk scores for two entities. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “calculating a risk score of each of an evaluation target company and a plurality of cooperators related to the evaluation target company based on text data related to the evaluation target company; generating a bar graph for comparing the risk score of the evaluation target company with an average risk score of the cooperator; generating a tracking graph indicating a change trend in the risk score of each of the evaluation target company and the plurality of cooperators, extracting a feature point on the tracking graph, and matching external information indicating a feature point occurrence cause to the feature point;”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite a Mental Process because an ordinary person can analyze data related to two entities, calculate a risk score, and provide bar graphs for the risk scores. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 2-12 also recite a Mental Process because the claimed elements describe a process for generating risk scores graphs. As a result, claims 2-12 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “creating a chat room for managing a supply chain of the evaluation target company and the cooperator, and controlling the bar graph and the tracking graph to be displayed in a specified area of the chat room in real time”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-12 include additional elements beyond those recited by independent claims 1. The additional elements in the dependent claims are “when a user selects one tracking graph from a plurality of tracking graphs generated for each of the evaluation target company and the plurality of cooperators, changing at least one of color, brightness, or a thickness of the selected tracking graph” as in claim 2, “when a user selects one feature point from a plurality of feature points formed in the tracking graph, displaying the external information matching the selected one feature point in a specified area”, “when specific text data is uploaded from a terminal of a first user associated with the evaluation target company to the chat room, displaying the specific text data in a first area of the chat room, analyzing the specific text data displayed in the first area to extract a target cooperator related to an issue according to the specific text data among the plurality of cooperators, transmitting temporary address information for temporary access to the chat room through a terminal of a second user associated with the extracted target cooperator” and “when a specific word included in the specific text data is selected through the terminal of the first or second user, displaying the bar graph and the tracking graph associated with the selected specific word in a second area” as in claim 11 , and “computer readable recording medium having a computer program recorded thereon” as in claim 12. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-12 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that does not recite an abstract idea. The additional elements of claim 1 include “creating a chat room for managing a supply chain of the evaluation target company and the cooperator, and controlling the bar graph and the tracking graph to be displayed in a specified area of the chat room in real time”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-12 include additional elements beyond those recited by independent claims 1. The additional elements in the dependent claims are “when a user selects one tracking graph from a plurality of tracking graphs generated for each of the evaluation target company and the plurality of cooperators, changing at least one of color, brightness, or a thickness of the selected tracking graph” as in claim 2, “when a user selects one feature point from a plurality of feature points formed in the tracking graph, displaying the external information matching the selected one feature point in a specified area”, “when specific text data is uploaded from a terminal of a first user associated with the evaluation target company to the chat room, displaying the specific text data in a first area of the chat room, analyzing the specific text data displayed in the first area to extract a target cooperator related to an issue according to the specific text data among the plurality of cooperators, transmitting temporary address information for temporary access to the chat room through a terminal of a second user associated with the extracted target cooperator” and “when a specific word included in the specific text data is selected through the terminal of the first or second user, displaying the bar graph and the tracking graph associated with the selected specific word in a second area” as in claim 11 , and “computer readable recording medium having a computer program recorded thereon” as in claim 12. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-12 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 103 as being un-patentable over Carstents et al. (US 20180197128 A1) in view of Sperling et al. (US 20160378932 A1), in further view of Yokota Takeshi (JP 2005301973 A), and in further view of Alsbury et al. (US 20140210827 A1).
Regarding 1. Carstents teaches A method for analyzing a risk of a cooperator supply chain, the method comprising: calculating a risk score of each of an evaluation target company and a plurality of cooperators related to the evaluation target company based on text data related to the evaluation target company; [Carstents, para. 0014, Carstents teaches “The present invention provides a system that calculates risk/importance scores across a graph of interconnected entities in a supply chain. The problem solved by such a ‘holistic’ method is that transitive relationships can thus be considered (e.g., two suppliers obtaining goods from the same indirect supplier lead to a lack of redundancy and lack of supply resilience in the network that the company at the receiving end may not be aware of—confluent relation)” wherein calculating risk/importance scores across a graph of interconnected entities in a supply chain. Further, claim 1 teaches “a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data” wherein text data related to the company] 
Carstents does not specifically teach, however, Sperling teaches generating a bar graph for comparing the risk score of the evaluation target company with an average risk score of the cooperator; [Sperling, Abstract, Sperling teaches “A risk comparison control displays on the device and allows interaction for presenting the carrier with comparison information comparing an average risk score to the respective score of each peer of peer carriers, where the score is calculated from the respective scores of a portion of the subscriber of the carrier” wherein calculating risk/importance scores across a graph of interconnected entities in a supply chain. Further, claim 1 teaches “a graph database using graph structures for semantic queries and accessible by the computing device and having stored therein a first data set comprising supply relations data” wherein comparing average risk score with a risk score of a company (carrier)]
Carstents teaches the present invention relates to a computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities and Sperling teaches risk comparison control displays on the device and allows interaction for presenting the carrier with comparison information comparing an average risk score to the respective score of each peer of peer carriers. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents to incorporate the teaching of Sperling by generating bar chats to compare risk scores.  The motivation to combine Carstents with Sperling has the advantage of reducing the overall risk score [Sperling, Advantage].
Carstents in view of Sperling does not specifically teach, however, Takeshi teaches generating a tracking graph indicating a change trend in the risk score of each of the evaluation target company and the plurality of cooperators, extracting a feature point on the tracking graph, and matching external information indicating a feature point occurrence cause to the feature point; [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected, Takeshi teaches “When a week graph to be corrected is selected from the displayed graphs using a mouse or a keyboard, the selected graph 418 is changed in color and its current planned value is displayed in the display area 421 before correction” wherein “displayed graphs using a mouse or a keyboard, the selected graph 418 is changed in color and its current planned value is displayed in the display area 421” is equivalent to displaying information upon selection of a graph. See figure 17 for tracking graph] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling to incorporate the teaching of Takeshi by generating tracking graphs wherein features can be selected to display information.  The motivation to combine Carstents in view of Sperling with Takeshi has the advantage of allowing inputting the correction amount of the planned value for the week in the correction amount input area 422 and pressing the correction execution button 423, the planned value for the week is updated to the corrected value [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected].
 Carstents in view of Sperling and Takeshi does not specifically teach, however, Alsbury teaches and creating a chat room for managing a supply chain of the evaluation target company and the cooperator, and controlling the bar graph and the tracking graph to be displayed in a specified area of the chat room in real time [Alsbury, para. 0035, Alsbury teaches “The bars of the new bar chart can be displayed with a color or shading distinguishing them from the bars of the original bar chart. The user can further provide input to close a detailed bar chat to return to the bar chart displayed previously. The mechanism can be used to display multi-dimensional charts by displaying a particular dimension and allowing the user to select a data point to view information for the selected data point along a different dimension” wherein displaying bar chart in a chat room] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling and Takeshi to incorporate the teaching of Alsbury by providing a chat room for controlling bar graphs.  The motivation to combine Carstents in view of Sperling and Takeshi with Alsbury has the advantage where the work efficiency of each work can be calculated accurately, the work efficiency improves at the beginning of work [Alsbury, advantageous-effects].
Regarding 3. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Carstents in view of Sperling and Alsbury does not specifically teach, however, Takeshi teaches further comprising:  22Attorney Docket No. PB19-0021-US when a user selects one tracking graph from a plurality of tracking graphs generated for each of the evaluation target company and the plurality of cooperators, changing at least one of color, brightness, or a thickness of the selected tracking graph [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected, Takeshi teaches “When a week graph to be corrected is
selected from the displayed graphs using a mouse or a keyboard, the selected graph 418 is changed in color and its current planned value is displayed in the display area 421 before correction” wherein changing color when selecting graph] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling and Alsbury to incorporate the teaching of Takeshi by changing color when selecting graph.  The motivation to combine Carstents in view of Sperling and Alsbury with Takeshi has the advantage of allowing inputting the correction amount of the planned value for the week in the correction amount input area 422 and pressing the correction execution button 423, the planned value for the week is updated to the corrected value [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected].
Regarding 4. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Carstents in view of Sperling and Alsbury does not specifically teach, however, Takeshi teaches further comprising: when a user selects one feature point from a plurality of feature points formed in the tracking graph, displaying the external information matching the selected one feature point in a specified area [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected, Takeshi teaches “When a week graph to be corrected is selected from the displayed graphs using a mouse or a keyboard, the selected graph 418 is changed in color and its current planned value is displayed in the display area 421 before correction” wherein “its current planned value is displayed” is equivalent “displaying the external information matching the selected one feature point in a specified area”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling and Alsbury to incorporate the teaching of Takeshi by displaying the external information matching the selected one feature point in a specified area.  The motivation to combine Carstents in view of Sperling and Alsbury with Takeshi has the advantage of allowing inputting the correction amount of the planned value for the week in the correction amount input area 422 and pressing the correction execution button 423, the planned value for the week is updated to the corrected value [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected].
Regarding 5. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 4 (as above). Carstents in view of Sperling and Alsbury does not specifically teach, however, Takeshi teaches wherein the displaying of the external information includes: when the user sequentially selects the plurality of feature points, continuously displaying different external information matched for each selected feature point [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected, Takeshi teaches “When a week graph to be corrected is selected from the displayed graphs using a mouse or a keyboard, the selected graph 418 is changed in color and its current planned value is displayed in the display area 421 before correction” wherein “its current planned value is displayed” is equivalent “displaying the external information matching the selected one feature point in a specified area” also see figure 8 where multiple points on the line graph can be selected] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling and Alsbury to incorporate the teaching of Takeshi by displaying the external information matching the selected one feature point in a specified area.  The motivation to combine Carstents in view of Sperling and Alsbury with Takeshi has the advantage of allowing inputting the correction amount of the planned value for the week in the correction amount input area 422 and pressing the correction execution button 423, the planned value for the week is updated to the corrected value [Takeshi, para. starting In the work efficiency variation pattern definition… ending amount may be corrected].
Regarding 12. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Further, Carstents teaches A computer readable recording medium having a computer program recorded thereon for performing the method of analyzing a risk of a cooperator supply chain of claim 1 [Carstents, para. 0025, Carstents teaches “In a first embodiment the present invention provides a computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities” wherein a computer-based system include a computer readable recording medium having a computer program recorded thereon].
 
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being un-patentable over Carstents in view of Sperling, in further view of Takeshi, in further view of Alsbury, and in further view of Young et al. (US 20140210827 A1).
Regarding 2. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Carstents in view of Sperling, Takeshi, and Alsbury does not specifically teach, however, Young teaches wherein the generating of the bar graph includes: setting a height of the bar graph corresponding to a size of the risk score of the evaluation target company, and displaying the risk score of the cooperator at a specified height of the bar graph corresponding to the size of the risk score of the cooperator [Young, figure 8, Young teaches bar graph for risk analysis with the height corresponding to a risk level]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling, Takeshi, and Alsbury to incorporate the teaching of Young by providing bar graph for risk analysis with the height corresponding to a risk level.  The motivation to combine Carstents in view of Sperling, Takeshi, and Alsbury with Young has the advantage of allowing clinical trial administrators to review data from multiple clinical trials and clinical trial sites and determine at a glance whether a trial site may be risky or may be providing bad data. Such problem sites can then be addressed as quickly and as efficiently as possible [Young, column 19 lines 58-62].
Regarding 10. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Carstents in view of Sperling, Takeshi, and Alsbury does not specifically teach, however, Young teaches further comprising: displaying an event occurrence location related to the evaluation target company on a previously stored map data based on the text data, and displaying a risk score according to 24Attorney Docket No. PB19-0021-US the text data at the displayed location [Young, figure 7, Young teaches event occurrence location related to the evaluation target company on a previously stored map data based on the text data, and displaying a risk score]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling, Takeshi, and Alsbury to incorporate the teaching of Young by providing event occurrence location related to the evaluation target company on a previously stored map data based on the text data, and displaying a risk score.  The motivation to combine Carstents in view of Sperling, Takeshi, and Alsbury with Young has the advantage of allowing clinical trial administrators to review data from multiple clinical trials and clinical trial sites and determine at a glance whether a trial site may be risky or may be providing bad data. Such problem sites can then be addressed as quickly and as efficiently as possible [Young, column 19 lines 58-62].

Claims 6-7 are rejected under 35 U.S.C. 103 as being un-patentable over Carstents in view of Sperling, in further view of Takeshi, in further view of Alsbury, and in further view of Emi (WO 2012102226 A1).
Regarding 6. Carstents in view of Sperling, Takeshi, and Alsbury teaches all of the limitations of claim 1 (as above). Carstents in view of Sperling, Takeshi, and Alsbury does not specifically teach, however, Emi teaches further comprising: generating a network diagram displayed in which a plurality of keywords related to the evaluation target company or the cooperator are displayed in a hierarchical tree structure; and displaying a keyword belonging to a specific layer among the plurality of keywords constituting the network diagram based on input information input from a user [Emi, Drawing description and figure 9, Emi teaches “[9]FIG. 9 shows an example of classification frequency and threshold in the second layer. [10]FIG. 10 is a diagram for explaining a correspondence between a corresponding class in the third hierarchy and a keyword to be assigned. [11]FIG. 11 is a diagram illustrating a method for determining display keywords from corresponding classes” wherein hierarchical keywords display in a specific layer]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling, Takeshi, and Alsbury to incorporate the teaching of Emi by providing hierarchical keywords display in a specific layer.  The motivation to combine Carstents in view of Sperling, Takeshi, and Alsbury with Emi has the advantage where a user can easily search for a desired image from among a large amount of stored images [Emi, background].
  Regarding 7. Carstents in view of Sperling, Takeshi, Alsbury, and Emi teaches all of the limitations of claim 6 (as above). Carstents in view of Sperling, Takeshi, Alsbury, and Emi does not specifically teach, however, Schwartz teaches wherein the generating of the network diagram 23Attorney Docket No. PB19-0021-US includes: calculating the risk score for each of the keywords based on the text data, and generating the network diagram in which the plurality of keywords are displayed in the hierarchical structure according to the calculated risk score [Schwartz, para. 0197, Schwartz teaches “In the keyword section, a keyword cloud 112 interface is depicted. The keyword cloud 112 interface provides keywords related to the entities displayed in the network diagram in the context of the initial keyword input” wherein keywords network diagram. Further, Schwartz teaches in para. 0061 “Keyword Scores and Top Keywords—For each keyword (keyword ID) in the database, a score may be calculated for that entity keyword pair (entity ID, keyword ID)” wherein calculating keywords risk score. Further, figure 9 teaches hierarchical display of keywords]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Carstents in view of Sperling, Takeshi, Alsbury, and Emi to incorporate the teaching of Schwartz by calculating risk scores for keywords and displaying a network diagram.  The motivation to combine Carstents in view of Sperling, Takeshi, Alsbury, and Emi with Schwartz has the advantage of better understanding trends that could better inform institutional investment decisions [Schwartz, para.0003]  
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623